DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s remarks/amendments filed on February 25, 2021. Claims 1, 8 and 15 have been amended. Claims 21-23 have been added. Claims 1-20 are pending for examination.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 1-23 are allowed.
The prior art of record fails to teach or fairly suggest based on receiving a write instruction associated with a first data set, writing, by the processor, the first data set to the LSM tree file system in at least one new sorted data table and updating the catalog file to include a table identifier of the at least one new sorted data table mapped to a key range of the at least one new sorted data table; and based on receiving a read data instruction associated with 
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBBIE M LE whose telephone number is (571)272-4111.  The examiner can normally be reached on 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on 571-272-4034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/DEBBIE M LE/Primary Examiner, Art Unit 2168                                                                                                                                                                                                        May 18, 2021